Citation Nr: 1715945	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disorder, diagnosed as lumbosacral sprain, to include entitlement to separate ratings based on related neurological disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2006.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

This appeal was remanded by the Board in April 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's lumbar spine disability has been characterized by pain and limitation of motion; forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, has not been shown.

2.  Resolving reasonable doubt in favor of the Veteran, the medical evidence supports a finding that the Veteran's lumbar spine disability is manifested by bilateral lower extremity radiculopathy.  

3.  The neurological symptoms in the Veteran's lower extremities have been characterized by radiating pain in the legs of a mild nature; partial paralysis of a moderate nature has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a separate disability rating of 10 percent for right lower extremity radiculopathy, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8520 (2016).

3.  The criteria for a separate disability rating of 10 percent for left lower extremity radiculopathy, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in April 2015 in order to obtain a new VA examination.  In June 2015, VA provided the Veteran with a relevant and adequate examination of her lumbar spine condition.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, VA has met its duty to assist in this respect.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Lumbar Spine

The Veteran filed a claim on August 28, 2012 for an increased rating of her lumbar spine disability, which at the time had a 10 percent rating.  In September and October 2012 rating decisions, VA assigned her a 20 percent rating from the date of her claim.  However, she appealed that decision as she contends that the evidence presented concerning her back does not sufficiently explain the alterations she has to make in her life or the pain she has to ensure daily due to her injury.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For the appeal period, the Veteran received a 20 percent rating for her lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strain).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, the next-higher 40 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2016).

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for her lumbar spine disability.  Initially the Board notes that she has asked to be evaluated under Diagnostic Codes 5319 and 5320 (referring to muscle injuries).  However, as there is a specific diagnostic code for her disorder that accurately describes her disability, the Board will not consider her lumbar spine disability under an alternative diagnostic code.

During a September 2012 examination, she stated that her back had worsened and in the last six months, it had gotten twice as bad.  She worked as a veterinary technician where she must do a lot of lifting, hold animals, and stand in awkward positions.  She had intermittent spasms triggered by minor twisting with no incapacitating episodes.  She reported no flare-ups that impacted the functioning of her spine.  During a June 2015 examination, she reported that she was forced by her back condition to transition to a receptionist position and later to an ophthalmic assistant position.  She also described difficulty in caring for her small child because of her disability.  

During the September 2012 examination, the examiner did not note an abnormal gait or abnormal spinal contour.  Additionally, the examiner observed no abnormal posture such as kyphosis, lordosis, scoliosis, or ankylosis.  The Veteran's forward flexion was well in excess of what is necessary for a 40 percent rating.  Range of motion testing reflected 60 degrees of forward flexion in September 2012.  Although the September 2012 examiner found that there was objective evidence of pain following repetitive motion, there was no additional limitation in the range of motion after three repetitions.  Range of motion testing during a June 2015 examination revealed 45 degrees of forward flexion after accounting for a 10 percent decrease in functional ability after repetitive motion.  Finally, both examiners noted that there were no incapacitating episodes of spine disease.  Therefore, the evidence demonstrates that the Veteran did not meet any of the criteria necessary for a 40 percent rating.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in her back, the additional functional loss caused by the pain is taken into account for his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings she currently receives.

Neurological Abnormalities

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1.

The Board finds that the Veteran is entitled to separate disability ratings for radiculopathy of the lower right and left extremities.  A December 2004 entry in her service treatment records from Walter Reed noted a diagnosis of low back pain with left radiculopathy.  In September 2005, she reported pain that radiated down her left leg into the buttock and stopped at the knee.  She described pain that radiated to her buttocks and shot up her thoracic spine during her June 2015 VA examination.  In September 2015, she also reported that she had pain in her hips radiating from her back injury.  Even if she did not do anything taxing, she suffered from spasms and sharp nerve pains down her legs.  Accordingly, the Board finds that separate ratings are warranted for the right and left lower extremities.

Utilizing the Veteran's statements and reported history during her VA examinations, the Board finds that she is entitled to a rating of 10 percent for each lower extremity radiculopathy during the appeal period.  Specifically, the September 2012 and June 2015 examiners determined that her reflexes were normal (2+), her sensory examination was normal to light touch, and her motor strength was normal.  Therefore, the Board finds that a 10 percent rating correctly reflects her mild symptoms during the appeal period.  However, a rating in excess of 20 percent is not warranted during the appeal period because as noted above, her reflexes, sensory examination, and motor strength were normal.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her lumbar spine disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of her lumbar spine disability.  However, the effects of her disability, to include pain, fatigue, and limitation of motion, have been fully addressed in the schedular rating criteria.  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability due specifically to her service-connected disabilities.  As the Veteran was employed at the time of her last VA examination, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.   

A 10 percent rating, but no more, for radiculopathy in the right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A 10 percent rating, but no more, for radiculopathy in the left lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


